ON REHEARING.
On reconsidering, in view of what has been said on the subject in the opinion rendered in this case by the Supreme Court (Ex parte State, 61 South. 53), the question raised by the objection to the testimony of the witness J. M. Baker as to a statement made to him by the defendant’s witness Holley, we conclude that the bill of exceptions, which purports to set out all the evidence, does not show that the predicate required to render that testimony admissible was laid, yet, as it sets out in narrative form Holley’s denial that he made such statement, the question or questions eliciting such denial not being set out, it does not show to- what inquiry such denial was a response. We understand from the ruling made by the Supreme Court in this case that in this situation, in order to sustain the ruling of the trial court, the presumption is to be indulged that such denial was in response to a question or questions Avhich specified the time and place of the statement inquired about, that the proper predicate had been so laid, and that the testimony of Baker was not subject to the objection interposed to it.
The counsel for the appellant, without undertaking to point out any fault in written charges 1 and 4, given *52at the request of the state, contends that those charges were inconsistent with certain written charges which were given at the request of the defendant, and that there should be a reversal because of such inconsistency or conflict. We may say that we have not discovered the incompatibility suggested. -However that may be, as the bill of exceptions first sets out the charges given at the request of the state, it may be presumed, the contrary not being shown, that the state’s written charges mentioned had already been given to the jury when the alleged inconsistent charges were requested by the defendant. If so, then the court fell into the alleged inconsistency complained of at the invitation of the defendant himself, and he is in no position to complain of a result brought about by the court’s compliance with his own request.
We do not discover any prejudicial error in any of the rulings of the court in giving or refusing instructions to the jury.
Affirmed.